 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 618 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2004 
Mr. Young of Alaska submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Recognizing the importance of The Call of the Wild on the occasion of the 101st anniversary of the publication of the novel by Jack London. 
 
Whereas Jack London was born on January 12, 1876, and by the time he was 29, he had become one of the most popular and most widely read authors in the United States; 
Whereas Jack London was attracted to writing because he believed it could offer him an alternative to a life as a factory worker or civil servant; 
Whereas Jack London had a restless spirit and strong sense of adventure, and in 1897 he left his native California with his brother-in-law James Shepard to explore the District of Alaska and the Yukon in Canada; 
Whereas a lack of supplies caused them to delay their journey in the fall of 1897, and they set up camp overlooking Dawson; 
Whereas their camp was near a cabin owned by Marshall and Louis Bond; 
Whereas in the spring of 1898 Jack London obtained a log hauling contract for the Dawson City Sawmill, and his new friends, the Bonds, lent him their sled dog to help him fulfill his contract before the spring thaw; 
Whereas the men became lifelong friends and conversations between the Bonds and Jack London helped inspire much of the theme in The Call of the Wild, and the sled dog that Jack London borrowed became the main character in the novel; 
Whereas Jack London began writing The Call of the Wild when he was 26; 
Whereas The Call of the Wild was first published in the Saturday Evening Post in installments from June 20 to July 18, 1903; 
Whereas The Call of the Wild was quickly recognized as a uniquely American narrative recounting the trials and tribulations surrounding the Klondike Gold Rush to the Yukon, which had an enormous impact on the District of Alaska and the State of Washington during the 1890s; 
Whereas The Call of the Wild is one of the most widely translated and published works by an American author and is considered a classic of world literature; 
Whereas The Call of the Wild has been made into numerous television movies and motion pictures and has never been out-of-print during the past century; and 
Whereas The Call of the Wild helped develop the spirit of exploration and adventure that swept the United States in the early part of the last century and led others to explore what is now the State of Alaska: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes Jack London as a uniquely American author; 
(2)recognizes the 101st anniversary of the publication of Jack London’s The Call of the Wild; and 
(3)recognizes The Call of the Wild as a truly great American novel. 
 
